Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 and 18 have been canceled and claims 1, 16-17, and 19 have been newly added.  Currently, claims 24-27 have been newly added and claims 1, 4-10, 14, 16-17, 19-20, and 22-27 are currently under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10, 14,  17, 19-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Donaldson, US4770401
Regarding claims 1 and 16 , Moore discloses at least one pair of clamps that are spatially arranged on a support (support member 51 having plurality of clamps of clamping device 10, Fig 2); each clamp in the at least a pair of clamps has a stationary member and a movable member that are vertically aligned to engage a workpiece that is located between them (stationary portions 14 and 14’ and movable portions 13 and  13’, Fig 2).
However,  Moore does not disclose each clamp in the at least one pair of clamps is associated with respective servo motor that moves the movable member between a clamping position and an opened position via rotational movement of a pin within a race defined in a mounting block attached to the movable member, and a controller that communicates with each respective motor to control activation of the associated movable member; and a self contained battery pack that powers each respective motor and the controller. 
Sawdon teaches a clamping apparatus having a movable arm 25 and a stationary arm 35 wherein an actuator causes a pin 101 to move along a race having portions 105 attached to a block 29. (Figs 10 and 11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamps disclosed by Moore to have incorporated a mechanism that moves the movable member by means of a pin and a race in a mounting block , wherein the race has a profile in a lateral direction as taught by Sawdon in order to provide a significantly enhanced clinching and clamping force. (4:17-25)
Furthermore,  Lee teaches a controller which controls the movement of each clamping device . (paragraphs 0065 and 0086-0087)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamping device disclosed by Moore to have further incorporated a controller as taught by Lee in order to automatically manipulate the clamping operation decreasing error in operation vs in manual operation.
Furthermore,  Nagai teaches a clamping mechanism having both movable member  which is actuated by a motor 16 . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the movement mechanism disclosed by Moore in view of Sawdon and further in view of Lee to have further incorporated a motor as taught by Nagai in order to reduce the need for complicated air piping and effectively utilize installation space. (paragraph 0007)
Furthermore, Donaldson teaches a clamping apparatus which uses a battery pack 42 (Fig 2)in communication with a control assembly (Fig 12 ) and the motor 46. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated a battery pack  with proper control means to communicate with respective motor as taught by Donaldson in order to provide another level of portability to the device without the need of having access to a power wall which is an old and well known concept. 
Regarding claim 5,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1. Furthermore, Lee teaches the controller acts in response to commands from an operator control.  (paragraph 0080)
Regarding claim 7, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1.  Furthermore, Lee discloses the controller has a plurality of modes.  (by way of at least closing and opening mode)
Regarding claim  8,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 7. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai does not disclose the plurality of modes include sequential and simultaneous movement of the movable members. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequential and simultaneous movement of the moveable members as pre-programmed options in the controller, as the members are capable of being moved independently.  Simultaneous movement of the clamping arms of Moore in view of Lee  would assist an operator when speed is a primary concern: the operator would only have to wait for one motion of the mechanism to be completed.  Sequential movement of the clamping arms of Moore, however, would assist an operator when high accuracy is desired: the clamping mechanism would hold one end of the workpiece for the time it took for the other arm to clamp, allowing the operator to smooth wrinkles from the workpiece, remove any unintentional slack, and/or fight with any extra components of the workpiece (e.g. a layered or heavy skirt if attempting to modify a bodice piece).  Providing this dual functionality, as described above, would increase the utility of the device.
Regarding claim 10,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1.  Furthermore, Lee teaches each movable member in the at least one pair of clamps is associated with the respective motor that moves the corresponding movable member between opened and closed position; and the controller communicates with each respective motor to control activation of the associated movable member.  (paragraphs 0059, 0063-0065)
Regarding claim 14,   Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 7.   Furthermore, Lee teaches the controller includes a display that indicates each of the respective modes among the plurality of modes.  (part 50 , Fig 1)
Regarding claim 17,  Moore discloses a carriage (carriage 51, Fig 1) ; a support bracket attached to the carriage(a support bracket 30, Figs 1 and 2);  a first pair of clamping jaws attached to the support bracket, a second pair of clamping jaws attached to the support bracket (clamps with arms 22 and 21 , Fig 2 ).
However, Moore does not disclose a pair of servo motors attached to the support bracket, each servo motor activates a respective one of the second pair of clamping jaws via rotational movement of a pin within a race defined in a mounting block attached to the respective clamping jaws of the second pair of clamping jaws,  a controller supported on the carriage that selectively activates each of the pair of motors for movement of the second pair of clamping jaws; and a self-contained battery pack supported on the carriage that powers each respective motor and the controller. 
Sawdon teaches a clamping apparatus having a movable arm 25 and a stationary arm 35 wherein an actuator causes a pin 101 to move along a oblong race having portions 105 attached to a block 29. (Figs 10 and 11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamps disclosed by Moore to have incorporated a mechanism that moves the movable member by means of a pin and a race in a mounting block , wherein the race has an oblong profile in a lateral direction as taught by Sawdon in order to provide a significantly enhanced clinching and clamping force. (4:17-25)
Furthermore,  Nagai teaches  a clamping mechanism having both movable member  which is actuated by a motor 16 . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the movement mechanism disclosed by Moore in view of Sawdon to have further incorporated a motor as taught by Nagai in order to reduce the need for complicated air piping and effectively utilize installation space. (paragraph 0007) 
Furthermore,  Lee teaches a controller which controls the movement of each clamping device . (paragraphs 0065 and 0086-0087)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the clamping device disclosed by Moore to have further incorporated a controller as taught by Lee in order to automatically manipulate the clamping operation decreasing error in operation vs in manual operation.
Furthermore, Donaldson teaches a clamping apparatus which uses a battery pack 42 (Fig 2)in communication with a control assembly (Fig 12 ) and the motor 46. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated a battery pack  with proper control means to communicate with respective motor as taught by Donaldson in order to provide another level of portability to the device without the need of having access to a power wall which is an old and well known concept. 
Regarding claim 19,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 18.  Furthermore,  Lee teaches the controller selectively activates the respective motor assemblies individually or simultaneously. (paragraphs 0059, 0063-0065)
Regarding claim 22, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 14. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai does not disclose the display is a plurality of LEDs.  However Leds as means for indicating display are old and well known  and it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporated LEDs as display so that the user would be able to visually see the status of work operation.
Regarding claim 23, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1.  Furthermore, Sawdon  the pin is configured to transverse the race in the lateral direction. (Figs 11 and 12)
Regarding claim 24,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 1.   Furthermore, Sawdon teaches  the race has an oblong profile in a lateral direction.  ( section 84 , Fig 2)
Regarding claim 25,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 1. Furthermore, Moore discloses  a carriage that is configured to support the at least one pair of clamps, the controller , and the battery pack. (carriage 51 capable of supporting the at least one pair of clamps, the controller , and the battery pack )
Regarding claim 26,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 1.  Furthermore, Lee teaches the controller is configured to lock the at least one pair of clamps in position when an operator control is engaged. (when the motors are not operating therefore locking the workpiece, operation of a controller taught by Lee)
Regarding claim 27,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 1.  Furthermore, Lee teaches the controller is configured to issue a warning signal when either clamp of the at least one pair of clamps is in the opened position.  (the controller taught by Lee would be capable of issuing warning signal such as when a workpiece is clamped or unclamped since such display of operation would enable operator to be aware of current operation which is an old and well known)
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Donaldson, US4770401 and further in view of Woodford (found at: ExplainThatStuff.com).
Regarding claim 3,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson does not disclose a battery pack that powers the motor and the controller.  
Woodford is also concerned with powering motors and teaches a battery powering a generic electric motor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of Woodford to the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson in order to power the electric motors without having to run power cables to the embroidery machine and introduce a new potential tripping hazard, the lack of power cables also providing for greater mobility and portability.  
Regarding Claim 4, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson and further in view of Donaldson does not disclose a power line junction powering the motor and controller.  
Woodford is also concerned with powering electric motors and teaches that one way to make a more powerful motor is to increase the electric current flowing to it.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson to use “wall power” to reliably power a motorized system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Donaldson, US4770401 and further in view of Whitman, US 2003/0130677.
Regarding claim 6,   Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 5. However, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson does not disclose commands between the operator control and the controller are transmitted wirelessly. 
Whitman is also concerned with clamping workpieces and teaches wireless remote control units (RCU) with rockers which control the opening and closing of jaws in the clamping device (Para. 0088).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless control unit of Whitman to the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson in order to allow an operator to clamp a workpiece when they would otherwise be unable to do so (e.g. hands full, dimensions of workpiece necessitate remote operation, etc).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Lee, US20110315059 and further in view of Nagai, US20010038175 and further in view of Donaldson, US4770401 and further in view of Tsunekawa, JP 2017148180.
Regarding claims 9, Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson discloses each and every limitation set forth in claim 1.  However,  Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson does not disclose he controller outputs a power shutoff signal that terminates power to the motor after the movable member is in the clamping position. 
Tsunekawa is also concerned with sewing machines and teaches the de-energization of a clamping motor when the clamp reaches its clamping position (“when the upper clamp members reach the clamp position, it is possible to save power by performing control to stop the energization of the drive current and stop the thrust” Para. 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the de-energization of Tsunekawa to the clamping device of Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson in order to reduce the power requirements of the device, thereby saving energy and reducing production costs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, US 7377222 in view of Sawdon, US6115898 and further in view of Nagai, US20010038175and further in view of Lee, US20110315059 and further in view of Donaldson, US4770401 and further in view of Tsunekawa , JP 2017148180.
Regarding claim 20, Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson discloses each and every limitation set forth in claim 18.  However,  Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson does not disclose he controller outputs a power shutoff signal that terminates power to the motor after the movable member is in the clamping position. 
Tsunekawa is also concerned with sewing machines and teaches the de-energization of a clamping motor when the clamp reaches its clamping position (“when the upper clamp members reach the clamp position, it is possible to save power by performing control to stop the energization of the drive current and stop the thrust” Para. 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the de-energization of Tsunekawa to the clamping device of Moore in view of Sawdon and further in view of Nagai and further in view of Lee and further in view of Donaldson in order to reduce the power requirements of the device, thereby saving energy and reducing production costs.
Response to Arguments
Applicant’s arguments, see , filed 08/16/22, with respect to the rejection(s) of claim(s) 1, 16 and 17  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore in view of Sawdon and further in view of Lee and further in view of Nagai and further in view of Donaldson .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723